


FIRST AMENDMENT
TO
THE SECOND AMENDED AND RESTATED SOTHEBY’S RESTRICTED STOCK UNIT PLAN


THIS FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED SOTHEBY’S RESTRICTED
STOCK UNIT PLAN (this “Amendment”), is made and entered into on November 5,
2014, to be effective as of January 1, 2015.


BACKGROUND


A.
Sotheby’s, a Delaware corporation (the “Corporation”), adopted the Second
Amended and Restated Sotheby’s Restricted Stock Unit Plan effective as of March
1, 2013 (the “Original Plan”). Initially capitalized terms used in this
Amendment that are not defined in this Amendment have the meanings given to them
in the Original Plan.



B.
Pursuant to Section 8.1 of the Original Plan, the Compensation Committee of the
Board of Directors of the Corporation may amend the Original Plan.

 
C.
The Compensation Committee has determined that it is in the Corporation’s best
interests to amend the Original Plan pursuant to this Amendment.



NOW, THEREFORE, in accordance with the determination of the Compensation
Committee, the Corporation amends the Original Plan as follows:


1.
The following new definition is inserted as Section 2.7 of the Original Plan and
the remaining sections of Article II of the Original Plan are renumbered as
necessary:



“Section 2.7 “Cause” means and is limited to:
(i)
a Participant’s conviction for a felony crime; or



(ii)
fraud, willful malfeasance, gross negligence, or any other act in connection
with performance of a Participant’s duties which is materially injurious to the
Corporation.



2.
The following new definition is inserted as Section 2.23 of the Original Plan
and the remaining sections of Article II of the Original Plan are renumbered as
necessary:



“Section 2.23 “Good Reason” means, and is limited to:
(i)
a Participant being required to relocate to a principal place of business more
than fifty (50) miles outside the town or city in which the Participant
currently works without the Participant’s express consent; or



(ii)
any action by the Corporation that results in a material diminution in a
Participant’s authority, duties and responsibilities or a reduction in base
salary greater than ten percent (10%) of base salary without that Participant’s
express consent (except in connection with the termination of that Participant’s
employment for Cause or as a result of his death or Disability or temporarily as
a result of his illness or other absence);



provided, however, that the Participant shall provide the Corporation thirty
(30) days’ prior written notice from the date one of the above-referenced events
occurs constituting Good Reason that he is terminating his employment for Good
Reason,




--------------------------------------------------------------------------------




and the Corporation shall have thirty (30) days following the receipt of that
written notice to correct such circumstances.
3.
The fourth and fifth sentences of Section 7.3 of the Original Plan are replaced
in their entirety with the following:



“With respect to grants of Restricted Stock Units without performance-based
restrictions, a Participant shall also be 100% vested on the date of a
termination of the Participant’s employment either without Cause by the
Corporation or for Good Reason by the Participant if such termination occurs
within two (2) years after the date of a Change in Control. With respect to
grants of Restricted Stock Units with performance-based restrictions, a
Participant shall be vested at 100% of “target” level, and all performance
restrictions waived, on the date of a termination of the Participant’s
employment either without Cause by the Corporation or for Good Reason by the
Participant if such termination occurs within two (2) years after the date of a
Change in Control.


The preceding two sentences will be effective with respect to Restricted Stock
Unit Awards initially granted after January 1, 2015, with or without
performance-based restrictions. In such events, the payment date(s) for
Restricted Stock Units, whether with or without performance-based restrictions,
will be in accordance with the applicable Award Agreement.


Notwithstanding the foregoing, if a Change in Control occurs and the Common
Stock thereafter is no longer available for payment of the Restricted Stock Unit
Award, or the Restricted Stock Units are not assumed or converted into
comparable awards with respect to shares of the acquiring or successor company
(or parent thereof), then each Restricted Stock Unit, whether or not previously
vested, shall be converted into the right to receive cash or, if the
consideration paid to the Common Stock holders in the Change in Control was not
cash, then into the right to receive consideration in a form that is equivalent
in value to the form of consideration payable to the Common Stock holders in
exchange for their shares of Common Stock, in an amount equal to the product of
(i) the consideration per share payable to the Common Stock holders multiplied
by (ii) the number of shares of Common Stock covered by the Restricted Stock
Unit.  The Restricted Stock Unit to be settled with this alternate form of
consideration shall continue to vest in accordance with its original vesting
schedule, but shall become 100% vested after the date of a qualifying
termination event as described above occurring within two (2) years of the date
of a Change in Control. This paragraph applies to all Restricted Stock Units,
whether with or without performance-based restrictions.”
 


4.
The sixth sentence of Section 7.3 of the Original Plan is replaced in its
entirety with the

following:


“For grants of Restricted Stock Units with performance-based restrictions, the
Compensation Committee, in its sole discretion, will determine the extent to
which a Participant is entitled to vesting in the event of his death, Disability
or Retirement.”




--------------------------------------------------------------------------------




5.
The following sentence is added at the end of Section 7.3 of the Original Plan:



“If this Section 7.3 conflicts with the terms of any employment or similar
agreement to which a Participant is a party, that agreement’s terms will control
with respect to any Restricted Stock Units that are granted to the Participant
after the date on which such agreement is entered into.”
6.
Except as modified by this Amendment, the Original Plan remains unchanged and in

full force and effect.


7.
The Background of this Amendment is an integral part of this Agreement and is
incorporated in this Amendment is if fully set forth in this section.



8.
This Amendment will be governed by the internal laws of the State of New York
and construed in accordance therewith.

    
[signature appears on next page]    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has executed this Amendment as of the date
first above written.


                        


SOTHEBY’S,
a Delaware corporation




 
By: /S/ SUSAN ALEXANDER
 
Name: Susan Alexander
 
Title: Global Head of Human Resources





